DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 10/14/2020, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakahama (JPH08111964).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki (JP2005237070A) and further in view of Nakahama (JPH08111964).
Regarding claim 1, Hiwaki discloses electrical machine apparatus (fig.1,as shown below) comprising: a rotor (fig.1:10) having a longitudinal axis (axis along rotor, 10) and being arranged to rotate about the 5 longitudinal axis in a first circumferential direction (circumference direction along rotor, 10 see abstract), the rotor (10) defining one or more conduits (13) for receiving fluid therein ([0014]), the one or more conduits (13) including an inlet (24a) and an outlet (see fig.1 another end of 13), Hiwaki does not disclose a fluid guide defining a first aperture arranged to direct fluid in a second direction towards the rotor, the second direction having a positive circumferential 10 component in the first circumferential direction.
Nakahama teaches a fluid guide (figs 2, 7:23) defining a first aperture (38, 40) arranged to direct fluid in a second direction towards the rotor (direction of fluid H, see figs 2, 7), the second direction having a positive circumferential 10 component (circumferential component of H, see fig.2) in the first circumferential direction (direction of fluid on rotor 32, see fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki to include fluid guide of Nakahama to provide the advantage of reducing pressure loss at fluid guide thereby improving the cooling performance of the electric machine.
Regarding claim 2, Hiwaki and Nakahama disclose wherein an orientation of the first aperture (Nakahama see 38, 40, figs. 2, 5) has a positive circumferential component (Nakahama circumferential component of H, see fig.2)
Regarding claim 4, Hiwaki and Nakahama disclose wherein the second direction (Nakahama direction of fluid H, see figs 2, 7) has a radial component (Nakahama radial component of H figs see 2, 7).

    PNG
    media_image1.png
    610
    492
    media_image1.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki (JP2005237070A) and Nakahama (JPH08111964) as applied to claim 1, and further in view of Razzell et al (2004/0108781).
Regarding claim 3, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the fluid guide comprises one or more vanes positioned within the first aperture, the one or more vanes being oriented to direct fluid in the second direction.
Razzell teaches wherein the fluid guide (fig.4:41) comprises one or more vanes (51) positioned within the first aperture (opening with 51), the one or more vanes being oriented to direct fluid in the second direction ([0035]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include fluid guide with vanes of Razzell to provide the advantage of increasing the torque density in the electric motor.
Claims 5- 8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki (JP2005237070A) and Nakahama (JPH08111964) as applied to claim 1, and further in view of Gozdawa (2005/0189827).
Regarding claim 5, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the rotor comprises a radial turbine arranged to direct the fluid into the inlet of the one25 or more conduits.
Gozdawa teaches wherein the rotor comprises a radial turbine (fig3: D) arranged to direct the fluid (fluid through D1, see fig 4) 
Regarding claim 6, Hiwaki, Nakahama and Gozdawa teach the electrical machine apparatus as claimed in claim 5, further comprising a stator (Hiwaki fig.3: 31), the radial turbine (Gozdawa, fig.3: D [0050]) defining an aperture arranged to direct fluid (Gozdawa fluid through D1, see fig.4 [0051]) towards a gap (Hiwaki gap between rotor and stator, fig.3) between the rotor (Hiwaki 41) and the stator (Hiwaki 31).
Regarding claim 7, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the rotor comprises a radial compressor arranged to receive the fluid from the outlet of the one or more conduits.
Gozdawa teaches wherein the rotor comprises a radial compressor (fig.3: F, [0050]) arranged to receive the fluid from the outlet (fluid passage, D1, see fig.4) of the one or more conduits (D, see fig.4 [0051]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include the compressor of Gozdawa to provide the advantage of reducing heat and improving efficiency of the electric machine.
Regarding claim 8, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the rotor comprises a turbine positioned at the outlet of the one or more conduits of the rotor.
Gozdawa teaches wherein the rotor comprises a turbine (fig.3: D) positioned at the one or more conduits (conducts, D1, see fig.4) of the rotor (A, see fig.4). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include turbine of Gozdawa to provide the advantage of reducing heat and improving efficiency of the electric machine. 
Regarding claim 11, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose a gas turbine engine comprising the electrical machine apparatus.
Gozdawa teaches a gas turbine engine (fig.3: D) comprising electrical machine apparatus (B, [0050]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include turbine of Gozdawa to provide the advantage of reducing heat generated and improving efficiency of the electric machine.
Regarding claim 13, Hiwaki, Nakahama and Gozdawa disclose a gas turbine engine as claimed in claim 11, further comprising a compressor (Gozdawa fig.3: F [0050]), a turbine (Gozdawa D, fig.3 [0050]), and a shaft (Gozdawa implicit bearing H, fig.3 [0050]) connected to the compressor and to the turbine (Gozdawa [0049]), a first portion (Gozdawa shaft through turbine D, fig.3) of the shaft extending downstream from the turbine (Gozdawa D, fig.3), the electrical machine apparatus being mounted directly on the first portion of the shaft (Gozdawa machine A couple to shaft of machine B, see fig.3, [0050]).
Regarding claim 14, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose a system comprising a gas turbine engine and the electrical machine apparatus.
Gozdawa teaches a system (fig.3) comprising a gas turbine engine (fig.3: D) and electrical machine apparatus (B [0050]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include turbine of Gozdawa to provide the advantage of reducing heat generated and improving efficiency of the electric machine. 
Claims 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki (JP2005237070A) and Nakahama (JPH08111964) as applied to claim 1, and further in view of Yoshida (2003/0075996).
Regarding claim 9, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the fluid guide defines a second aperture arranged to exhaust the fluid from the electrical machine apparatus.
Yoshida teaches wherein the fluid guide (fig.2: IV, VIII) defines a second aperture (V11) arranged to exhaust the fluid from the electrical machine apparatus ([0062]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki and Nakahama to include fluid guide of Yoshida to provide the advantage of reducing heat of the internal periphery side of the electric machine thereby increasing efficiency of the electric machine.
Regarding claim 10, Hiwaki and Nakahama disclose the electrical machine apparatus as claimed in claim 1, however Hiwaki and Nakahama do not disclose wherein the fluid guide is a casing of the electrical machine apparatus. 
Yoshida teaches wherein the fluid guide (fig.1:26) is a casing (2) of the electrical machine apparatus. It would have been obvious to one with ordinary skill in the art before the effective .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiwaki (JP2005237070A), Nakahama (JPH08111964)  and Gozdawa (2005/0189827) as applied to claim 11 above, and further in view of Cheung et al (2018/0051716).
Regarding claim 12, Hiwaki and Gozdawa teach a gas turbine engine as claimed in claim 11, wherein the gas turbine having a fluid guide (Hiwaki fig.1, 24 above) with first aperture (Hiwaki fig.1:24b), however they do not disclose further comprising a core engine casing and a vane, the core engine casing and the vane defining a conduit for providing fluid to the first aperture of the fluid guide. 20  
Cheung teaches further comprising a core engine casing (fig.3:204) and a vane (240), the core engine casing (204) and the vane (240) defining a conduit (fig.4:404) for providing fluid to the first aperture of the fluid guide ([0044]). 20It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Hiwaki, Nakahama and Gozdawa to include core engine of Cheung to provide the advantage of reducing heat flowing through the rotor thereby enhancing the efficiency of the electric machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                   

/KEVIN J COMBER/Primary Examiner, Art Unit 2839